DISMISS; Opinion Filed April 2, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00223-CR

                       NATHANIEL HOWARD THOMAS, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-81983-2012

                              MEMORANDUM OPINION
                        Before Justices Bridges, FitzGerald, and Myers
                                  Opinion by Justice Myers
       Nathaniel Howard Thomas pleaded guilty to failure to register as a sex offender.

Pursuant to a plea agreement, the trial court assessed punishment at two years’ imprisonment.

Appellant waived his right to appeal as part of the plea agreement. See Blanco v. State, 18
S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified both that appellant has no

right to appeal and he waived his right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim.

App. 2005); TEX. R. APP. P. 25.2(d). We dismiss the appeal for want of jurisdiction.




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE
Do Not Publish
Tex. R. App. P. 47
130223F.U05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

NATHANIEL HOWARD THOMAS,                              On Appeal from the 219th Judicial District
Appellant                                             Court, Collin County, Texas
                                                      Trial Court Cause No. 219-81983-2012.
No. 05-13-00223-CR         V.                         Opinion delivered by Justice Myers.
                                                      Justices Bridges and FitzGerald
THE STATE OF TEXAS, Appellee                          participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 2nd day of April, 2013.




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE




130223.op.docx                                  –2–